Order, Supreme Court, Suffolk County (Robert Doyle, J.), entered on or about December 30, 1994, which, inter alia, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In an action for personal injuries, plaintiff alleges that defendant County was negligent in its ownership, construction and design of a portion of roadway. Summary judgment was properly denied since triable issues of fact exist as to, inter alia, whether defendant designed or constructed the portion of the roadway in question. Defendant, by its vague assertion that it "never acquired the right to construct or improve Main Street * * * at its intersection with Furrows Road * * * by the filing of an acquisition map * * * [or] prepared plans for [its] design”, failed to satisfy its burden of establishing its entitlement to judgment as a matter of law. Defendant’s assertion that the Town of Islip is responsible for the roadway’s maintenance was also insufficient, where plaintiff’s cause of action is *244primarily addressed to negligent design and construction, rather than maintenance. Concur—Murphy, P. J., Sullivan, Ellerin, Nardelli and Mazzarelli, JJ.